     Case 19-03095      Doc 73    Filed 08/04/20 Entered 08/04/20 09:20:08         Desc Main
                                    Document     Page 1 of 2




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MINNESOTA

In re:                                                             Case No. 19-32928

Rancher’s Legacy Meat Co.,

                Debtor.                                            Chapter 11


Rancher’s Legacy Meat Co., as Debtor-in-                           Adv. No. 19-03095
Possession, and the Official Committee of
Unsecured Creditors of Rancher’s Legacy
Meat Co.,

                Plaintiffs,

v.

Great Western Bank,

                Defendant, Counter-Claim-Claimant
                Cross-Claimant, and
                Third-Party Plaintiff,

v.

James L. Ratcliff,

                Defendant and Cross-Defendant,

v.

James N. Ratcliff, Jeffrey K. Fredin,
and Curtis D. Fredin,

                Third Party Defendant.


             ORDER REFERRING MATTER FOR MEDIATION


         The parties have sought mediation in the above-entitled adversary proceeding.
  Case 19-03095       Doc 73     Filed 08/04/20 Entered 08/04/20 09:20:08              Desc Main
                                   Document     Page 2 of 2




The Honorable William J. Fisher, United States Bankruptcy Judge for the District of Minnesota,

has agreed to serve as the mediator.

       NOW, THEREFORE, IT IS ORDERED:

       1. The parties will submit to mediation regarding the Motion and will appear and

           participate at such time or times as ordered by the mediator.

       2. The Honorable William J. Fisher, United States Bankruptcy Judge for the District of

           Minnesota, will serve as the mediator.




Dated: August 4, 2020                               /e/ Michael E. Ridgway
                                                     _______________________________
                                                     Michael E. Ridgway
                                                     Chief United States Bankruptcy Judge




                                                                           NOTICE OF ELECTRONIC ENTRY AND
                                                                           FILING ORDER OR JUDGMENT
                                                                           Filed and Docket Entry made on08/04/2020
                                                                           Lori Vosejpka, Clerk, by HJ




                                                2
